296 F.2d 429
Patty Y. HIPP, Appellant,v.Fred C. HIPP, Appellee.
No. 16241.
United States Court of Appeals District of Columbia Circuit.
Argued June 7, 1961.
Decided October 12, 1961.
Petition for Rehearing En Banc Denied En Banc November 6, 1961.
Petition for Rehearing Before the Panel Denied November 7, 1961.

Mr. Stanley M. Kaiser, Washington, D. C., for appellant.
Mr. William C. Darden, Washington, D. C., for appellee.
Before EDGERTON, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
The parties are husband and wife who are separated under a limited divorce granted in 1957 by the Municipal Court, Domestic Relations Branch. Subsequently appellee husband sued in the District Court for adjudication of rights or partition of interests in certain real property held by the parties as tenants by the entirety. The equity in the property was less than $4,000. The District Court found that appellee had acquired and maintained the real estate entirely out of his own separate funds and that the Municipal Court had made provision for appellant wife in the form of alimony and an award of personal property. There is evidence to support this finding.1 The District Court directed appellant to convey all interest in the realty to appellee. We find no error.


2
Affirmed.



Notes:


1
 Our affirmance is without prejudice to the authority of the District Court, in the exercise of a sound discretion, to utilize the real estate to protect the award of alimony. The court may also protect the wife from responsibility for any amounts remaining due for the property. See Osborne v. Osborne, 59 App. D.C. 288, 40 F.2d 800